FINAL REPORT1

                                     New Rule 113.1
                       Amendments to Pa.Rs.Crim.P. 560 and 575
                      Revision of the Comment to Pa.R.Crim.P. 578

                                PUBLIC ACCESS POLICY


       On January 5, 2018, effective January 6, 2018, upon the recommendation of the
Criminal Procedural Rules Committee, the Court adopted new Rule 113.1 (Confidential
Information and Confidential Documents. Certification), amended Rules 560
(Information: Filing, Contents, Function) and 575 (Motions and Answers), and revised
the Comment to Rule 578 (Omnibus Pretrial Motion for Relief) to provide correlative rule
changes to assist in implementing the Court’s new Public Access Policy of the Unified
Judicial System of Pennsylvania: Case Records of the Appellate and Trial Courts
(hereafter “the new Policy”).
       These rule changes are the product of the Committee’s examination resulting
from a directive sent by the Court to all of the Rules Committees to consider correlative
rule changes to implement the new Policy. The new Policy provides that trial and
appellate court case records generally are publicly accessible but contains provisions
that restrict certain types of information from being included in filings. This restricted
information includes personal and financial information such as Social Security
numbers, financial account numbers, driver license numbers, SID numbers, minors’
personal information, victims’ address and contact information, etc. This restricted
information is prohibited by the new Policy from being included in filings unless it is
contained in a “Confidential Information Form” or provided in both a redacted and
unredacted version of the filing. Under the new Policy, the burden of ensuring that the
confidential information or documents are filed in the proper manner rests with the filer

1
 The Committee's Final Reports should not be confused with the official Committee
Comments to the rules. Also, note that the Supreme Court does not adopt the
Committee's Comments or the contents of the Committee's explanatory Final Reports.


Public Access Policy Final Report: 01/05/2018
and the court or record custodian will not review or redact the filings. The new Policy
recognizes that public access may also be restricted by a sealing or protective order or
“by federal law, state law, or state court rule….”
       Given the importance of the new Policy and the need for those working in the
criminal justice system to comply with its provisions, the Committee concluded that it
would be beneficial to have a specific rule referencing the policy. This rule has been
numbered “Rule 113.1,” so that it falls after Rule 113 (Criminal Case File and Docket
Entries) since both rules deal with provisions applicable to all case records. The new
rule alerts filing parties to the requirements of the new Policy, in particular, the
provisions regarding the inclusion of confidential information.
       Due to the fact that the new Policy reflects a strong commitment to public access
to most filings, the Committee also believes that filers should be more attuned to this
accessibility and should limit the inclusion of personal information where possible.
Therefore, the Comment to Rule 113.1 would contain an admonition that personal
information should be included in a filing only where necessary and consideration given
to the use of confidential information forms or sealing orders.
       The Committee also noted that the restrictions on inclusion of confidential
information contained in the Policy did not apply to filings by the courts but only to those
made by the parties. The Committee believes that courts should comply voluntarily with
similar restrictions on the inclusion of confidential information in court documents and so
aspirational language is included in the Comment to Rule 113.1 that a court should be
careful about including such information in its filings.
       Another area of concern was the requirement that a certification of compliance
with the Policy be included in most filings. The Committee concluded that filers should
be alerted to this requirement and its import. The rules that contain “contents”
provisions for documents filed by the parties will now contain a cross-reference to the
new Policy and the certification requirement in particular. These cross-references are
included in Rules 560 (Information: Filing, Contents, Function) and 575 (Motions and
Answers). These rules contain the most clearly defined contents provisions as well as
are some of the most significant filing rules for documents filed in the courts of common


Public Access Policy Final Report: 01/05/2018                                             -2-
pleas. A similar cross-reference also has been added to Rule 578 (Omnibus Pretrial
Motion for Relief). While not a content rule, it does represent a significant number of the
filing in criminal cases at the common pleas level.




Public Access Policy Final Report: 01/05/2018                                           -3-